Appeal by defendant, as limited by his motion, from a sentence of the Supreme Court, Westchester County, imposed June 30, 1977, upon his conviction of sodomy in the first degree and attempted rape in the first degree, on his plea of guilty, the sentence being concurrent indeterminate terms of imprisonment not to exceed 12 and 6 years, respectively. Sentence modified as a matter of discretion in the interest of justice, by reducing the concurrent indeterminate terms to a maximum of five years for each crime. As so modified, sentence affirmed. The defendant, 28 years of age on the date of the crimes of which he now stands convicted, has had no previous involvement with the law and enjoys a good reputation in his community. Although he has not had the benefit of a high school education, he has always provided adequately for his wife and two children. Patently, he is not an habitual criminal with antisocial orientation. In reviewing the propriety of a given sentence it is incumbent upon the court to consider not only the nature of the crimes involved, but also the personal background and character of the particular defendant. Such an analysis in the case at bar leads us to the conclusion that the object of the instant sentence should be the reformation and rehabilitation of this defendant rather than the exaction of retribution for his crimes. We therefore conclude that the sentence was excessive to the extent indicated herein. Rabin, J. P., Gulotta, Cohalan and Margett, JJ., concur.